DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	


2.	Applicant’s election on June 21, 2022 of Group I with traverse (claims 1-3 and 6-20, with species), is acknowledged. The traversal is on the grounds that the cited art does not teach the claimed invention in full thus, unity of invention is present. Applicant’s arguments were persuasive and the lack of unity is withdrawn.





3.	The Preliminary Amendment filed on April 27, 2020, has been received and entered.


Claim Disposition

4.	Claims 21-29 are cancelled. Claims 1-20 are pending and are under examination. 




Information Disclosure Statement

5.	The Information Disclosure Statements filed on December 31, 2021, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.





Drawings

6.	The Drawings filed on April 27, 2020, have been accepted by the examiner.

Specification Objections
7.	The specification is objected to for the following informalities:
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "A method of assessing ABC Transporter activity using fluorescent dye accumulation assay".
The specification is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01. See page 14, for example.  It is suggested that http:// is deleted.
Appropriate correction is required.




Claim Objections

8.	 Claims 1-20 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, “A method of assessing ABC transporter activity of an ABC multidrug transporter [[capable of transporting]] that transports hydrophobic or amphipathic heterocycles, in a biological specimen, [[said method]] comprising [[the steps of]]: 
(a) exposing a population of cells of a biological specimen[[, i.e. specimen cells,]] and optionally a population of negative control cells, to a fluorescein derivative ester compound of [[general]] [[f]] Formula I to load the cells with said ester compound in a loading medium, wherein said ester compound [[can be or]] is hydrolyzed to the corresponding fluorescein derivative hydroxyl compound by cellular esterases inside said cells, wherein at least the hydroxy compound is fluorescent;…. 
…… (Ia),
and wherein R1 and R2 are independently selected from hydrogen, halogen and pseudohalogen, [[preferably]] from H, F, Cl and Br, [[more preferably]] from H and Cl or from Cl and F; [[in a preferred embodiment]] R1 and R2 are identical, R3 and R4 are independently methyl, ethyl or propyl, [[preferably methyl or ethyl, highly preferably methyl]], L is a linker having 2 to 5 chain atoms selected from C and N said linker forming a conjugated pi electron system with both pi electrons of the fluorescein moiety and of the PHEN moiety, or said L is selected from aminocarbonyl (carboxamide), urea, thiourea, alkenyl, C2- orC4 alkenylamine and C3 alkenylamide, [[preferably from]] aminocarbonyl, urea and thiourea, PHEN is a phenantrene derivative comprising 1, 2 or 3 ring nitrogens, [[preferably 2 ring nitrogens,]] in any of positions 1 to 8 of the phenantrene skeleton wherein L is covalently bound to PHEN in a position corresponding to positions 9 or 10 of the phenantrene skeleton, and
(b) assessing the level of the fluorescein derivative ester compound or the corresponding hydroxy compound or both, accumulating in specimen cells to obtain a level of the fluorescein derivative compound in specimen cells and optionally also in the population of negative control cells to obtain a negative control level of the fluorescein derivative compound, [[by an appropriate assessing method, preferably]] by assessing the level of fluorescence in the cells,
(c) comparing the level of the fluorescein derivative compound in specimen cells with a negative control level typical of missing ABC transporter activity, optionally obtained from the negative control cells, and
(d) wherein a lower level of the fluorescein derivative compound in specimen cells relative to the negative control level indicates the presence and/or the level of ABC transporter activity in said biological specimen. See the dependent claims hereto with similar language.
For clarity claims 1 and 16 should be amended to spell out the acronyms in the first occurrence.
For clarity it is suggested that claim 2 is amended to recite, “The method [[according to]] of  claim 1, wherein the ABC multidrug transporter is a multidrug transporter of the B, C or G families of ABC transporters [[,preferably being capable of ]] extruding a PhenGreen compound from the cells. See the dependent claims hereto with similar language.
For clarity and precision of claim language it is suggested that claims 4 and 7-18 are amended to delete “according to” and instead recite “of”.
For clarity it is suggested that claim 5 is amended to read, “The method [[according to]] of claim 4, wherein the fluorescein derivative ester compound is selected from PhenGreen FL diacetate and PhenGreen SK diacetate, [[in particular]] wherein PhenGreen SK diacetate and the fluorescein derivative hydroxy compound is selected from PhenGreen FL and PhenGreen SK,[[ in particular]] and wherein the compound is PhenGreen SK [[, respectively]].
For clarity it is suggested that claim 6 is amended to read, “The method [[according to]] of claim 1, wherein the biological specimen is selected from[[ -]] a biological sample obtained from [[a subject, preferably a mammalian subject, in particular]] a human subject,
[[-]] in a culture of cells.
For clarity claim 15 should be amended to delete dash lines (-) and insert a comma (,) before ‘wherein’.
Appropriate correction is required.

	


Claim Rejections - 35 USC §112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



9.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are indefinite for the recitation of "preferably”, “in particular” and “for example”, at a listing of items in the claim; preferably renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP 2173.05(d). In addition, “i.e. or for example” is indefinite because it does not represent a specific or defined inventive concept but instead provides possible choices. The invention is to be distinctly claimed and pointed out.
Claim 7 lacks clear antecedent basis for the recitation of “the loading buffer” because claim 1 from which it depends makes no mention.





Conclusion


10.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652